DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 11, 13, 18 and 42 have been amended. Claims 1, 3, 5, 12, 43 and 44 are canceled. Claims 11, 13, 18, 19, 21, 26, 27, 29, 30, 32, 36-38, 40 and 42 are pending. Claims 19, 21, 26, 27, 29, 30, 32, 36-38, and 40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 11 is objected to. This claim recites a compound wherein the chemical structure is barely legible and would be unsuitable for printing in a patent issuing from this application. Applicant is required to provide a clear chemical structure in this claim. The claim has been 

Claim Rejections - 35 USC § 103
Claims 11, 13, 18 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gelovani et al (US 2018/0221400).
Gelovani discloses galactose dimers wherein the variable X is attached to two halophenyl-triazole-galactose groups. The X is limited to one of seven moieties, including Se. The compound of claim 11 is construed as including any isotope of the fluorine atom, so that entry 4 in Table I anticipates this claim. However, even if Applicant were to argue that the radionuclide 18F does not fall within the scope of fluorine, per se, it is noted that the reference expressly states that the compounds, which are not limited to use in imaging and have therapeutic utility, are not limited to labeled ones. The compounds may be prepared for therapeutic in combination with a pharmaceutical carrier. See abstract and paragraph [0212].
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare any of the disclosed compounds with X being any of the variables, including Se, in non-labelled form with a reasonable expectation of success. The reference expressly suggests the use of non-labelled agents, and it would be obvious to use the non-labelled form for general therapy when imaging is not be carried out. It would be further obvious to prepare a therapeutic amount of the compound in combination with a pharmaceutically acceptable carrier. With respect to the functional limitations of claims 13 and 42, the reference compound has the same structure as the instant one and so would have the same properties. 
October 13, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited compound of Gelvani teaches a fluorine or 18F at positions R8/R13 or R13/R8, whereas the instant compound has a fluorine at the corresponding positions R13 and R10. This is not found to be persuasive. With free rotation around the phenyl-triazine bond and no other substituents, position R8 is equivalent to position R10.  
Applicant further argues that the selenogalactoside has a surprisingly high affinity to galectin-3 versus the thiogalactoside wherein the affinity of the former is about 2-3 times higher than the latter. This is not found to be persuasive. Applicant is reminded of explaining why the results are in fact unexpected and of practical significance. Another way to characterize them is being slightly different but on the same order of magnitude.    

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623